[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                               No. 08-13191                       APRIL 22, 2009
                           Non-Argument Calendar                THOMAS K. KAHN
                                                                     CLERK
                         ________________________

                           Agency No. A35-219-143

KENRICK GLENFIELD EASTMOND,


                                                                        Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                               (April 22, 2009)

Before TJOFLAT, DUBINA and ANDERSON, Circuit Judges.

PER CURIAM:

     Kendrick Glenfield Eastmond, pro se, petitions for review of the Board of
Immigration Appeals’ (BIA) decision, affirming the immigration judge’s (IJ) order

of removal resulting from his conviction for possession with intent to distribute

cocaine base, in violation of 21 U.S.C. § 841(a)(1). On appeal, Eastmond argues

that (1) the BIA erred in finding that his conviction, which was not a drug

trafficking crime, was an aggravated felony, and (2) the IJ abused its discretion and

violated his due process rights by not granting him a continuance in his

immigration hearing in order to resolve a “situation” in his criminal case.

      We review de novo whether we have jurisdiction to consider a petition for

review. Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir. 2007). We lack

jurisdiction to review a final order of removal when the alien is removable for

having committed a criminal offense covered in Immigration and Nationality Act

(INA) 1227(a)(2)(A)(iii), (a)(2)(B). 8 U.S.C. § 1252(a)(2)(C); Savoury v. U.S.

Att’y Gen., 449 F.3d 1307, 1311 (11th Cir. 2006). We have held, however, that,

under § 1252, we retain jurisdiction to review whether the petitioner meets the

qualifications for the jurisdictional bar, which require a finding that he (1) is an

alien, (2) who is removable, (3) by reason of having committed a crime covered by

§ 1252(a)(2)(C). Savoury, 449 F.3d at 1311. Additionally, notwithstanding

§ 1252(a)(2)(C), we have jurisdiction to review constitutional claims or questions

of law. 8 U.S.C. § 1252(a)(2)(D); Savoury, 449 F.3d at 1311. We do not have

jurisdiction, however, to consider claims that were not raised before the BIA.
                                            2
Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250-51 (11th Cir. 2006).

      Pursuant to § 1227, an alien is removable if he is convicted of (1) an

aggravated felony, see 8 U.S.C. § 1227(a)(2)(A)(iii), or (2) violated a law related to

a controlled substance, see id. § 1227 (a)(2)(B)(i). An offense is an aggravated

felony for immigration purposes if it involves the trafficking of a controlled

substance, including a “drug trafficking crime,” as defined by 18 U.S.C. § 924(c).

8 U.S.C. § 1101(A)(43)(B). “Drug trafficking crime” is defined as any felony

punishable under the CSA. 18 U.S.C. § 924(c). A crime is a felony if the statutory

maximum term of imprisonment is more than one year. See 18 U.S.C. § 3559(a).

Pursuant to the Controlled Substances Act (CSA), 21 U.S.C. § 801, et seq, it is

unlawful for an individual to knowingly possess with intent to distribute a

controlled substance. 21 U.S.C. § 841(a)(1). The maximum sentence for a crime

involving cocaine is 20 years’ imprisonment. Id. § 841(b)(1)(C).

      The IJ did not err in finding that Eastmond’s conviction was an aggravated

felony because his violation of § 841(a)(1) was a felony punishable under the CSA.

We lack jurisdiction to consider Eastmond’s argument that the IJ abused his

discretion and violated Eastmond’s due process rights by not granting a

continuance because he did not raise this issue before the BIA.1

      PETITION DENIED IN PART, DISMISSED IN PART.

      1
          Eastmond’s motion for leave to file his reply brief out of time is granted.
                                                 3